Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 are pending and under current examination. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Please remove the line numbers in the margins of the claims with the next submission.  

Claim 1 is objected to because of the following informalities:  Claim 1 uses the abbreviation “HA” without identifying its meaning.  While the only reasonable interpretation is that “HA” refers to the hyaluronic acid recited in instant claim 1, the readability of the claim would be improved by amending claim 1 to recite “(HA)” immediately following the term “hyaluronic acid” in line 10.  Appropriate correction is required.

Claim 1, line 12 recites “the 4-bromobutyric acid spacer”.  There is no formal antecedent basis for this phrase.  Although the phrase clearly refers to the “4-bromobutyric acid” in line 10, the claim’s readability would be improved by using consistent terminology.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the ester bond" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the carboxyl of HA" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 is unclear because the phrase “sterile isotonic water containing 5% glucose” could be interpreted to read on water that already has an isotonic solute concentration and on top of this, further comprises 5% glucose; alternatively it could be interpreted to read on sterile water wherein the 5% glucose contributes to the isotonic solution in the water.  As these two interpretations require different amounts of solute in the water, the metes and bounds of the claim are unclear.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-24, 27, 28, and 30 of U.S. Patent No. 7,897,584 (cited in the IDS filed 03/17/2021) in view of Bassi et al. (Journal of Urology Vol 185, pp 445-449; publication year: 2011; cited in the IDS filed 03/17/2021) and further in view of Nichols et al. (US 2005/0080075; publication date: 04/14/2005). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the instant claims.
Inter alia the claims of the ‘584 patent embrace a method for treatment of tumors, including bladder tumors, which comprises administering to a subject in need for such treatment a therapeutically effective amount of the taxane paclitaxel covalently bonded to hyaluronic acid.  The paclitaxel is covalently bonded to hyaluronic acid via a spacer that is 4-bromobutyric acid, i.e. a prodrug consisting of a conjugate of HA with paclitaxel, wherein the HA is indirectly bound to the paclitaxel through 4-bromobutyric acid.  The conjugate is a component of a pharmaceutical composition having pharmaceutically acceptable excipients and diluents.  The spacer is bound via an ester bond to a carboxylic group of hyaluronic acid with an esterification degree of 6.8-22% (i.e. wherein the HA has a degree of derivatization embracing the value(s) for this parameter required by the instant claims).  The HA has a molecular weight of 39,000 to 200,000 Da, which embraces the range for this parameter required by the instant claims.  See MPEP 2144.05.  With regard to the limitation “and the 4-bromobutyric acid spacer in turn bound with an ester bond through its carboxyl group to the hydroxyl group of the carbon in C2’ of paclitaxel” recited in instant claim 1, the examiner considers this prima facie obvious because the if the 4-bromobutyric acid spacer is bound via an ester bond to a carboxylic group of hyaluronic acid as required by the claims of the ‘584 patent, then the only functional group on the spacer left to react with the paclitaxel is the carboxyl group, and there are only a small number of reactive groups on the paclitaxel to choose from to form the link via the carboxyl group of 4-bromobutyric acid, including the C2’ hydroxyl.  Thus, this linkage is obvious to try.
The claims of the ‘584 patent do not mention treatment of NMIBC by intravesical instillation, do not identify a dose, and they do not recite a limitation on treatment schedule.  
Bassi discloses a method of treating bacillus Calmette-Guerin refractory carcinoma in situ (CIS) of the bladder by intravesical instillation of a paclitaxel-hyaluronic acid conjugate, wherein the paclitaxel is linked to the hyaluronic acid by a 4-bromobutyric acid linker (title; abstract; page 446, left col).  The paclitaxel-HA conjugate is administered at a dose of 600 mg for 6 consecutive weeks (abstract; Table 2 on page 448).  
It would have been prima facie obvious to follow the details of the dosing regimen disclosed by Bassi.  The skilled Artisan would have been motivated to do so because this regimen showed efficacy against bacillus Calmette-Guerin refractory carcinoma in situ (CIS) of the bladder.  The skilled Artisan would have had a reasonable expectation of success because this would merely require dosing the patients as described by Bassi.
With regard to claims 1, 9, and 10, it is noted that the dosing regimen disclosed by Bassi lasted 6 consecutive weeks at a dose of 600 mg/week; however, the dosing schedule recited in the instant claims is continued for 12 consecutive weeks or at a dose of 1200 mg/week for 6 weeks.  
Nichols, in the analogous art of cancer chemotherapeutics, discloses that standard clinical trials may be used to optimizing dose and dosing frequency for any particular compound (0183).  
It would have been prima facie obvious for one having ordinary skill in the art to test several different dosing protocols in order to optimize efficacy of treatment.  The skilled Artisan would have been motivated to do so in order to find the best treatment dose and schedule.  See MPEP 2144.05(II)(A) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")  Testing different dosing schedules is considered routine in the art, therefore the examiner does not consider the limitation requiring the paclitaxel-HA conjugate to be administered for 12 weeks or for 6 weeks at a dose of 1200 mg per week to patentably define over the prior art absent unexpected results.  
With regard to claims 3, 7, and 8, as noted above, the patient population disclosed by Bassi is bladder tumor patients diagnosed with CIS that is non-responsive to bacillus Calmette-Guerin.  

Claims 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-24, 27, 28, and 30 of U.S. Patent No. 7,897,584 (cited in the IDS filed 03/17/2021) in view of Bassi et al. (Journal of Urology Vol 185, pp 445-449; publication year: 2011; cited in the IDS filed on 03/17/2021) and Nichols et al. (US 2005/0080075; publication date: 04/14/2005) as applied to claims 1-5 and 7-10 above and further in view of Elder et al. (US 2002/0169176; publication date: 11/14/2002; cited in the IDS filed 03/17/2021).  

The relevant limitations of the ‘584 patent and the disclosures of Bassi and Nichols are set forth above.  The claims of the ‘584 patent are silent with respect to the paclitaxel prodrug being formulated in sterile isotonic water containing 5% glucose.  
Elder discloses that compositions for injection can be formulated in 5% glucose in sterile water (0301).  
Noting that the claims of the ‘584 patent embrace compositions for injection (claim 20) having pharmaceutically acceptable diluents (claim 20), it would be prima facie obvious to formulate the paclitaxel prodrug embraced by the ‘584 patent in 5% glucose in sterile water because one having ordinary skill in the art would recognize such a formulation as suitable.  See MPEP 2144.07.  

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 9-14 of copending Application No. 17315962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant claims.

Inter alia, the claims of the ‘962 application embrace a method of treating non-muscle invasive bladder cancer (NMIBC) by intravesical instillation, which comprises administering to a patient in need thereof a pharmaceutical composition comprising a paclitaxel prodrug associated with pharmaceutically acceptable diluents/excipients, wherein the pharmaceutical composition is administered as, a) a single weekly dose of 600 mg for 12 consecutive weeks of treatment; and wherein the paclitaxel prodrug consists of a conjugate between paclitaxel and hyaluronic acid by means of 4-bromobutyric acid, said HA being bound indirectly to the paclitaxel through the ester bond between the carboxyl of HA and the 4- bromobutyric acid spacer in turn bound with an ester bond through its carboxyl to the hydroxyl group of the carbon in C2' of paclitaxel, with a derivatization degree within the range of 18-21% weight/weight.  The non-muscle invasive bladder cancer (NMIBC) is bladder carcinoma in situ (CIS) non-responsive or refractory to treatment with Calmette-Guerin bacillus (BCG).  The hyaluronic acid in said paclitaxel prodrug has a weight average molecular weight ranging from 160,000 to 230,000 Da.  The paclitaxel prodrug is formulated in sterile isotonic water containing 5% glucose.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. (US 7,897,584 in view of Bassi et al. (Journal of Urology Vol 185, pp 445-449; publication year: 2011; cited in the IDS filed on 05/10/2021) and further in view of Nichols et al. (US 2005/0080075; publication date: 04/14/2005).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. (US 7,897,584 in view of Bassi et al. (Journal of Urology Vol 185, pp 445-449; publication year: 2011; cited in the IDS filed on 05/10/2021) and further in view of Nichols et al. (US 2005/0080075; publication date: 04/14/2005) as applied to claims 1-5 and 7-10 above, and further  in view of Elder et al. (US 2002/0169176; publication date: 11/14/2002; cited in the IDS filed 05/10/2021).  

The claims are rejected as obvious over De Luca, Bassi, Nichols, and Elder exactly as set forth in the double patenting rejections above.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617